Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered April 29, 1992.
*847Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
In any event, we note that the defendant received a bargained for sentence (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.